Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have been received on 3/11/2021. Claims 3, 17-19 have been amended. Claim 21 is new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Claim Analysis
It is noted that claims 3 comprises product-by-process claim limitations such as “built into”.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since cap housing is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 3 as failing to comply with the written description requirement, specifically for the claimed language of “the check valve is integrated into the cap housing” is withdrawn because the Applicants have cancelled the claims.
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, on claims 17-19 are maintained.  The rejection is repeated below for convenience.
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 18 is rejected as failing to comply with the written description requirement is maintained. The rejection is repeated below for convenience. 
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 19 is rejected as failing to comply with the written description requirement is maintained. The rejection is repeated below for convenience. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Claims 1-4, 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claim discloses “the pressure of the liquefied gas electrolyte…is sufficient to seat the moveable plug,” in which the specification does not appear to disclose this. In the Applicants specification, the Paragraphs 7, 8, 31 discloses “internal pressure” seal the valve. Appropriate corrections or further clarification is required.


Claim 17-19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “after step (c), opening the check valve to release .
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “collecting the released liquefied gas solvent” is considered new matter. The Applicant’s specification does not appear to state or describe “collecting the release liquefied gas solvent” Appropriate corrections or further clarification is required.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “transferring one or more liquefied gas solvent to the cell housing through the check valve” is “after step (d).” Appropriate corrections or further clarification is required.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) .

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over RUSTOMJI et al. (WO/2015/047006) in view of Lee (US Publication 2004/0258989) in further view of Consolloy, on claims 1-4, 6, 8-15, 20 are maintained. The rejection is further repeated below for convenience. 
The rejection under 35 U.S.C. 103 as being unpatentable over RUSTOMJI et al. (WO/2015/047006) in view of Lee (US Publication 2004/0258989) in further view of Consolloy in furthest view of Jones, on claims 7 and 16 are maintained. The rejection is further repeated below for convenience.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUSTOMJI et al. (WO/2015/047006) in view of Lee (US Publication 2004/0258989) in further view of Consolloy (US Patent 3630787).
Regarding claim 1, 5, 6, the RUSTOMJI et al. reference discloses an electrochemical device, comprising a cell housing, two or more electrodes, an liquefied gas electrolyte comprising a liquefied gas solvent (P6), in a sealed pressurized chamber and valve (P152) that contain the compressed gas electrolytes or compressed gas solvents which inherently discloses that the valve is sealed under higher internal cell pressure compared to the outside cell pressure and the pressure of the liquid gas electrolyte within the cell housing exerts a force. The RUSTOMJI et al. reference is silent in disclosing the valve being located on the cap. However, the Lee reference discloses that conventional valves are formed on the cap (P11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a valve on the cap; a patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the KSR v. Teleflex
In addition, the RUSTOMJI et al. in view of Lee is silent in disclosing that the valve comprises a valve seat, a movable plug constructed to seat into the valve seat or unseat therefrom, and an injection port in fluid communication with the moveable plug for transferring the electrolyte into the cell housing. The check valve further comprises two configurations, a mass transfer configuration wherein the pressure of the electrolyte from the outside of the cell housing is sufficient to unseat the moveable plug from the valve seat thus allowing the transfer of solvent into the cell housing. A seal configuration wherein the pressure of the electrolyte within the cell housing exerts a force on the moveable plug that is sufficient to seat the moveable plug into the valve seat, preventing the transfer of mass across the check valve. However, the Consolloy reference discloses a valve seat, a movable plug constructed to seat into the valve seat or unseat therefrom (32), and an injection port in fluid communication with the moveable plug for transferring the electrolyte into the cell housing (28). The check valve further a seal configuration wherein the pressure of the electrolyte (level of the electrolyte) within the cell housing exerts a force on the moveable plug that is sufficient to seat the moveable plug into the valve seat, preventing the transfer of mass across the check valve (5, 5-15).
The Consolloy reference is silent in specifying comprises a mass transfer configuration wherein the pressure of the electrolyte from the outside of the cell housing 
Regarding claim 2, the RUSTOMJI et al. in view of Lee reference discloses the electrochemical device comprises a cap housing that is independent from the cell housing (combination of 38 and 30).
Regarding claim 3, the RUSTOMJI et al. in view of Lee discloses the check valve is integrated into the cap housing.
Regarding claim 4, the RUSTOMJI et al. in view of Lee discloses the check valve acts as an electrical contact to one of the two or more electrodes.
Regarding claim 8, the RUSTOMJI et al. reference discloses the liquefied gas solvent is capable of being placed under a compressive pressure equal to, or greater than, the liquefied gas solvent’s vapor pressure at a temperature when the compressive pressure is applied, thereby keeping the liquefied gas solvent in a liquid phase (Paragraph 4).

Regarding claim 10, the RUSTOMJI et al. reference discloses the liquefied gas solvent is selected from the group consisting of: fluoromethane, difluoromethane, sulfuryl fluoride, sulfuryl chloride, carbon dioxide, 1,1-difluoroethane, chloromethane, and a combination thereof.
Regarding claim 11, RUSTOMJI et al. in view of Lee reference disclose the claimed invention above and further incorporated herein. The RUSTOMJI et al. in view of Lee discloses that liquefied gas solvent is transferred into the cell housing and the liquefied gas requires difference in pressure between the interior and exterior of the cell housing. The RUSTOMJI et al. in view of Lee is silent in disclosing transferring liquefied gas solvent to the valve, however, the Hill reference discloses that electrolyte can also be transferred through a valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a valve on the cap; a patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex

Regarding claim 13, the RUSTOMJI et al. discloses that the pressure differential is created by introduction of gaseous argon, gaseous nitrogen, gaseous oxygen, gaseous carbon dioxide, gaseous hydrogen, gaseous helium, or a combination thereof into the cell housing (P86).
Regarding claims 14, 20, the RUSTOMJI et al. reference discloses further comprising adding salt to the cell housing prior to transferring the one or more liquefied gas solvents into the cell housing (P9).
Regarding claim 15, the Rustomji et al. in view of Lee in further view of Hill discloses the valve will be sealed after filling the electrolyte.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUSTOMJI et al. (WO/2015/047006) in view of Lee (US Publication 2004/0258989) in further view of Consolloy (US Patent 3630787) in furthest view of Jones et al. (US Publication 2001/0049051).
Regarding claim 7, the RUSTOMJI in view of Lee in further view of Consolloy discloses the claimed invention above and further incorporated herein and also discloses the plug on the valve to seal the electrolyte, however, is silent in disclosing that the plug is welded onto the valve. The Jones et al. reference discloses a plug welded onto the cap that comprises a valve are known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the plug welded onto the top of the valve; a patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 
The Applicants argues, “

    PNG
    media_image1.png
    431
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    564
    687
    media_image3.png
    Greyscale

However, the limitation “from the outside of the cell housing” or “within the cell housing exerts a force on the moveable plug” was not important in evaluating the claims under U.S.C 112 first paragraph rejections and therefore when rejecting the limitation, the Examiner excluded these limitations. The fact is, there is no direct correlation between that the liquefied gas electrolyte generates pressure to unseat or seat the moveable plug. Paragraph 28 and Paragraph 38 does not present any correlation that discloses the pressure from the liquefied gas electrolyte can unseat or seat the plug. As the Examiner has noted, the specification appears to state that the pressure is from the outside fo the cell 

Applicant argues: 

    PNG
    media_image4.png
    482
    670
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    598
    648
    media_image5.png
    Greyscale

However, per the Applicants drawing, there are two positions of 40 and in the other position as depicted by the arrow, when electrolyte is transferred into the hole, it will move 40 to inject the electrolyte. Therefore, the rejection stands.
[AltContent: arrow] 
    PNG
    media_image6.png
    466
    648
    media_image6.png
    Greyscale

The Applicants argue:

    PNG
    media_image7.png
    349
    689
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    225
    686
    media_image8.png
    Greyscale


However, the specification does not disclose specific steps or any particular method of making the electrochemical device. The paragraph in which the Applicants specify is the benefit in recycling the liquefied gas electrolyte after device use but does not specifically disclose at the time the application was filed, the Applicants had possession of the claimed invention.
Per the new claim 21, please see the 35 U.S.C 112, first paragraph under new matter. It appears in Paragraph 40 and Paragraph 23 discloses the spring creates a minimum differential pressure to seal and open the cap. Therefore, the combination that the liquefied gas electrolyte creates the pressure to seat and unseat the plug in combination with a spring valve is considered new matter. Appropriate corrections or further clarification is required. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725